Wheeler, O. J.
—It does not appear by the petition and transcript from the justice’s court that the justice proceeded to judgment in causes of which he had not jurisdiction. Prima fade, the several causes of action sued on were within his jurisdiction. It is averred that they were parts of one entire account, which exceeded the jurisdiction of the justice; but it does not so appear, nor is it averred that it was made so to appear before the justice. It ought to appear by the petition of what the alleged account consisted, in order that the court might judge whether there was one or several causes of action. The petition was therefore insufficient; it failed to show that the justice had not jurisdiction; and, unless his judgment was void for want of jurisdiction, the proceeding by injunction cannot be maintained. There is no error in the judgment, and it is
Affirmed.